PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 11,111,386
Issue Date: September 7, 2021
Application No. 16/490,048
Filed: August 29, 2019
Attorney Docket No. 097996-0169
:
:
:   DECISION ON REQUEST FOR REFUND
:
:



This is a decision on the request for refund received July 14, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $280, stating in part “[o]n July 7, 2021, Applicant submitted an ePetition to Withdraw from Issue . . . However, due to the EFS Web error, no EFS Receipt was issued.  As confirmed via a telephone call with . . . USPTO Agent 27, Applicant refiled the ePetition . . . and paid the fees. . . Applicant hereby requests a refund”. 

A review of the Office records for the above-identified application shows that an e-Petition to Withdraw the Application from Issue under 37 CFR 1.313(c) was filed electronically and auto-granted on July 14, 2021, along with the petition fee of $140.  The applicant attempted to file a petition to withdraw from issue on July 7, 2021, along with a petition fee of $140, however the documents did not upload into the application file record.  On July 7, 2021, the petition fee of $140 was paid twice.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fees of $280 was refunded to petitioner’s credit card account on November 3, 2021 and November 30, 2021.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 


/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions